 ALLEGHENYPEPSI-COLA BOTTLING CO.Allegheny Pepsi-Cola Bottling Company and Team-sters,Chauffeurs,Warehousemen,Helpers,Miscel-laneous,Brewers&Soft Drink Workers Local No.822, a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca, Petitioner.Cases 5-RC-9406 and 5-RC-9417March 12, 1976DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Michael A.Caldwell of the National Labor Relations Board.Following the close of the hearing, the Regional Di-rector for Region 5 transferred this proceeding to theBoard for decision. Thereafter, the Employer and Pe-titioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, the National LaborRelations Board has delegated its authority in thisproceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employeris engagedin commerce withinthe meaningof the Act and it will effectuate the pur-poses of the Act toassertjurisdiction herein.2.The labororganizationinvolved claims to rep-resent certainemployees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer withinthe meaningof Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The Employeris engagedin the sale and distri-bution of soft drinks. The Petitioner seeks a unit ofemployees at the Employer's Norfolk, Virginia,branch plant which is part of the Employer's south-ern division.' The Employer contends that a division-wide unit, which would include eight branch plants,isaloneappropriate and, thus, that the petitionshould be dismissed.The Employer introduced considerable evidenceshowing that the individual branch plants in itssouthern division operate within policy strictures setdown on the division or higher level, and that theAlternatively the Petitioner seeks as a single unit the Employer's Nor-folk, Hampton,and Suffolk branches.In view of our decision herein, we donot reach the issue of the appropriateness of such a three-plant unit.45plants are subject to division level oversight for thepurpose of keeping branch operations efficient andconsistent with company policy and goals. On occa-sion when some new program is instituted, such as anew sales promotion scheme, division or even com-pany headquarters personnel may work on thebranch level for an extended period to assure that thenew program is properly put in operation. Also, thedivision loss control director holds meetings of em-ployees at the various branches. Such evidence-andthat mentioned here does not exhaust that placed inthe record by the Employer-does show that thebranch plants, including Norfolk, are not indepen-dentbusinessesbut rather are a part of theEmployer's southern division operating within com-pany guidelines specifying in greater or lesser detailmethods and purposes of operations. However, asubstantial degree of centralized control, even as fur-ther evidenced by uniform wage and benefit policiesand centrally kept personnel records, does not alonerebut the presumption of the appropriateness of asingle-branch-plant unit where as here, at least withrespect to the Norfolk plant, there exist significantfactors supporting such a unit.Thus, Norfolk, which is one of the larger plants, isat least 25 miles from any other branch. There is noconsequential interchange of employees betweenNorfolk and other branches. Further, the Norfolkemployees do not normally look to division person-nel for supervision or direction but rather to branchsupervisors. These supervisors report to the branchmanager who is also concerned to an appreciable ex-tentwith the immediate supervision of the branchemployees. Hiring and disciplinary action, includingdischarges, are handled for the most part on thebranch level as are most grievances. Overtime is con-trolled by division level decisions, but the selection ofemployees to work alloted overtime is a branch mat-ter.Also, it is clear that it is primarily the responsibil-ity of branch supervision operating under the branchmanager to assign employees to their specific jobsand to see that the various work is carried out effi-ciently and in accordance with established companypolicy.It is unnecessary to labor the matter further, forthe foregoing fully demonstrates that the Norfolkbranch is a separate administrative division of theEmployer's operations, having its own separate man-ager who is responsible for the branch's day-to-dayoperations and who exercises considerable responsi-bilitywith respect to employment matters, and thattheNorfolk branch employees comprise a readilyidentifiable stable group separate and apart fromother of the Employer's employees. Accordingly, wefind that a unit of the following employees at the223 NLRB No. 9 46DECISIONSOF NATIONAL LABOR RELATIONS BOARDEmployer'sNorfolk, Virginia, branch plant is appro-priate2for purposes of collective bargaining withinthe meaning of Section9(b) of the Act: 3'SeeAllegheny Pepsi-Cola Bottling Company,216 NLRB 616 (1975),wherein the Board found a separate Martinsburg,West Virginia,unit to beappropriate.The Employer claims that that case is distinguishable on thegrounds that there is more centralized control of branch plants in its south-er division than in its Harrisburg division involved in that case.The differ-ence,if any,is not substantial,and in any event there is, as we have foundhere with respect to Norfolk,such branch autonomy and responsibility withrespect to day-to-day operations as warrants its separate representation. SeealsoEmpire Mutual Insurance Company,195 NLRB 284 (1972).3 The Petitioner and Employer agree on the composition of the Unit.All full-time and regular part-time employees,including route salesmen,deliverymen, routemanagers,swing men, syrupsalesmen,merchan-disers,syrup managers,mobile market manag-ers,warehouse leadmen,checkers,laborers,vending leadmen,vending delivery men, dis-patchers,vending mechanics, garage leadmen,garage mechanics,and janitors, excluding all of-fice clerical employees, guards, and supervisorsas defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]